                    Russell K. Ryan # 139835
                1   MOTSCHIEDLER, MICHAELIDES, WISHON,
                    BREWER & RYAN, LLP
                2   1690 West Shaw Avenue, Suite 200
                3   Fresno, California 93711
                    Telephone (559) 439-4000
                4   Facsimile (559) 439-5654

                5   Attorneys for Defendant COMMUNITY
                    ACTION PARTNERSHIP OF MADERA COUNTY
                6
                7                           UNITED STATES DISTRICT COURT
                8                         EASTERN DISTRICT OF CALIFORNIA
                9
               10   LUCINA GURROLA, MARQUELIA                        Case No.: 1:17-cv-01569-LJO-BAM
                    APONTE, MERCEDES JIMENEZ,
               11   MARIA C. ASCENCIO, MAURA                         STIPULATION AND ORDER
                    GOMEZ,                                           REGARDING FILING OF OVER-
               12                                                    LENGTH BRIEFS IN OPPOSITION
               13                 Plaintiffs,                        AND REPLY TO PLAINTIFFS’
                                                                     MOTION FOR SUMMARY
               14          v.                                        ADJUDICATION

               15   COMMUNITY ACTION PARTNERSHIP
                    OF MADERA COUNTY, a government
               16   entity, and DOES 1 through 100, inclusive,
               17                Defendants.
               18
               19                 Plaintiffs Lucina Gurrola, Marquelia Aponte, Mercedes Jimenez, Maria C.
               20   Ascencio and Maura Gomez (“Plaintiffs”) and Defendant Community Action
               21   Partnership of Madera County (“CAPMC”), by and through their respective counsel of
               22   record, hereby STIPULATE AND AGREE as follows:
               23                 1.     Defendant may file a brief in opposition to Plaintiffs’ Motion for
               24   Summary Adjudication up to and including 40 pages in length; and
               25                 2.      Plaintiffs may file a reply brief in support of their Motion for
               26   Summary Adjudication up to and including 20 pages in length.
               27   ///
               28   ///

MOTSCHIEDLER,
MICHAELIDES,                                                         1
WISHON, BREWER &    ____________________________________________________________________________________________
RYAN, LLP           {00009/0126C//282857.DOC}    Stipulation and Order to Amend Scheduling Order
                1   Dated: January 15, 2020                    MOTSCHIEDLER, MICHAELIDES,
                                                               WISHON, BREWER & RYAN, LLP
                2
                3
                                                               By: /s/Russell K. Ryan
                4                                                    Russell K. Ryan, Attorneys for
                                                                     Defendant Community Action
                5
                                                                     Partnership of Madera County
                6
                7
                8   Dated: January 15, 2020                    LANG, RICHERT & PATCH
                9
               10
                                                               By:    /s/Charles Trudrung Taylor
               11                                                     Charles Trudrung Taylor, Attorneys for
               12                                                     Plaintiffs
               13                                            ORDER
               14
               15   GOOD CAUSE APPEARING, the above stipulation is approved.
               16
                    IT IS SO ORDERED
               17
                    Dated: January 16, 2020                             /s/ Lawrence J. O’Neill
               18
                                                                      United States District Judge
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

MOTSCHIEDLER,
MICHAELIDES,                                                         2
WISHON, BREWER &    ____________________________________________________________________________________________
RYAN, LLP           {00009/0126C//282857.DOC}    Stipulation and Order to Amend Scheduling Order
